DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the amendment filed March 10, 2022, for the 16/991,540 application, which is being examined under the first inventor to file provisions of the AIA .
The amendment to claim 19 is noted.
Claims 1-19 are pending and have been fully considered.

Response to Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al (US 2014/0080696 A1).
With respect to claims 1-2, 6, 8, Ghosh et al discloses “a method…for the formation of a shaped body (e.g., cylindrical shaped extrudate) of a zeolite or a zeolite-type material or a zeolite-containing material with a silica-containing material as a binder” [paragraph 0029].  The reference further discloses “the zeolites useful in this invention are large pore zeolites. In other embodiments, the zeolites are medium pore zeolites…Examples of medium and large pore zeolites include ZSM-5, ZSM-11, ZSM-23, Silicalite, Mordenite, Beta, Zeolite-L, Zeolite X and Y, etc” [paragraphs 0032 & 0034].  Additionally, Ghosh et al a silica-containing material as a binder. Such silica binder contains both solid silica powder and colloidal silica, which together constitute the silica binder…The colloidal silica used for the silica binder is in the form of an aqueous solution containing silica particles in suspension.…The colloidal silicas may be those that are stabilized with acid, alkali metals, [or] NH4+…Non-limiting examples of suitable commercially available colloidal silica includes those marketed as LUDOXTM AS-40, or LUDOXTM SM-30, or LUDOXTM AS-30, or LUDOXTM HS-30” [paragraphs 0043 & 0046], wherein it is well known that at least that LUDOXTM AS-40 is an ammonium stabilized dispersion of negatively charged, amorphous colloidal silica particles.  At least said LUDOXTM AS-40 corresponds to the colloidal silica including ammonium counterions and substantially no sodium counterions of the instant application.  Ghosh et al further discloses “[i]n forming of the silica bound zeolites of the invention, the zeolite and binder materials are typically mixed together. The mixture comprising the zeolite and binder materials can be formed into the shaped body by various forming processes such as pelletizing, tableting, extruding, and any other technique of forming a catalyst into a shape” [paragraph 0047] and “[t]he zeolite shaped body containing silica binder can be dried and calcined at a temperature between 120o C. and 600o C., specifically between 250o C. and 550o C. under an environment containing oxygen over a time period of 0.5 h or greater, specifically 2 h or greater, or more specifically 2 h to 10 h” [paragraph 0057].  The aforesaid shaped body corresponds to the dimensioned mixture of the instant application.  Ghosh et al also discloses “an extrusion aid of a partially hydrolyzed polyvinyl alcohol” [paragraph 0049], which has “unexpectedly [been] shown to greatly increase the mechanical or crush strength of the extrudate made from the zeolite and silica binder” [paragraph 0051].
With respect to claim 5, Ghosh et al discloses “[t]o make the mixture extrudable, water may be added to the mixture” [paragraph 0056].
With respect to claim 7, Ghosh et al discloses “[t]he term ‘large pore’ means a zeolite having an average pore size that is in the range of from about 7 Å to about 10 Å” [paragraph 0032] where the average pore size corresponds to the effective pore diameter of the instant application.
medium pore zeolites. Examples of such pentasil zeolite containing 10-membered ring pore openings or medium pores are ZSM-5, ZSM-11, etc” [paragraph 0036].
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al (US 2014/0080696 A1) as applied to claims 1-2 above, and further in view of Chaumonnot et al (US 2015/0057481 A1).
Ghosh et al does not appear to explicitly disclose that the extrusion aid comprises a cellulose ether.
However, cellulose ethers such as carboxymethyl cellulose are art-recognized equivalent extrusion aid to polyvinyl alcohol as evidenced by Chaumonnot et al for “improving the final mechanical properties of said catalyst” [paragraph 0068].  Therefore, one of ordinary skill in the art would have found it obvious to substitute the carboxymethyl cellulose of Chaumonnot et al for polyvinyl alcohol of Ghosh et al because it has been held to be prima facie obvious to substitute known equivalents [In re Ruff, 256 F.2d 590, 118 USPQ 340].  Alternatively, it has been held to be “prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose....[T]he idea of combining them flows logically from their having been individually taught in the prior art” [In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072].  Therefore, it would also have been obvious to combine carboxymethyl cellulose and polyvinyl alcohol as extrusion aids.  Consequently, in view of either of the preceding cases, the invention as a whole would have been prima facie obvious.

Allowable Subject Matter
Claims 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Ghosh et al does not appear to anticipate or render obvious the addition of one or more Group VII metals to the shaped body (i.e., catalyst support).  One other reference, Ghosh et al (US 2014/0316179 A1), discloses “a formed catalyst…[comprising] a Ge-ZSM-5 zeolite; a binder comprising silica…; 0.4 to 1.5 wt % platinum; and 4.0 to 4.8 wt % Cs;…[and] a method of making a formed catalyst can comprise: mixing an uncalcined Ge-ZSM-5 zeolite and a binder to form a mixture; forming the mixture into a formed zeolite; calcining the formed zeolite …; ion-exchanging the formed zeolite with cesium; depositing platinum on the formed zeolite; and heating the formed zeolite to result in a final catalyst; wherein the final catalyst comprises 4.0 to 4.8 wt % cesium and 0.4 to 1.5 wt % platinum” [abstract].  Other zeolites may also be used.  For example, Ghosh ‘179 discloses “[t]he zeolite can be any of a number of zeolites…Examples of the zeolite structure are MTW, FER, MEL, TON, MRE, MWW, MFI, BEA, MOR, LTL, or MTT. The term "ZSM-5" is used in this specification to mean a zeolite having a MFI structure…The zeolite can be from a family of pentasil zeolites that contain five membered ring units or pentasil units in the framework structure. Such zeolites include ZSM-5, ZSM-11, ZSM-23, ferrierite, mordenite, silicalite, and so on” [paragraphs 0019-0020 & 0023].  The formed calcined zeolite that is the support for the formed catalyst is prepared by the same method as disclosed in Ghosh et al.  See, e.g., paragraphs 0025, 0028, and 0032 in Ghosh ‘179 and compare to the preceding discussion of Ghosh et al.  The only difference in the preparation method appears to be the drying.  However, as previously noted, Ghosh ‘179 is concerned with noble metal catalysts such as platinum catalysts and, there is no teaching of a Group VII metal (i.e., there is no teaching of manganese, technetium, rhenium or bohrium in the catalyst composition).

Response to Arguments
Applicant's arguments filed March 10, 2022, have been fully considered but they are not persuasive.
Applicant has argued “[t]he rejections are traversed because the cited art does not teach or suggest the Applicant's claimed processes, which (i) use a colloidal silica binder that includes ‘substantially no sodium counterions’, and (ii) do not include one or more washing steps. One or more washing steps are excluded 
Applicant’s argument is not persuasive because the assertions are false.  As clearly noted above and in the non-final Office action dated December 8, 2021, Ghosh et al clearly teaches “[n]on-limiting examples of suitable commercially available colloidal silica includes those marketed as LUDOXTM AS-40, or LUDOXTM SM-30, or LUDOXTM AS-30, or LUDOXTM HS-30” [paragraphs 0043 & 0046], wherein it is well known that at least that LUDOXTM AS-40 is an ammonium stabilized dispersion of negatively charged, amorphous colloidal silica particles.  At least said LUDOXTM AS-40 corresponds to the colloidal silica including ammonium counterions and substantially no sodium counterions of the instant application.”  Therefore, contrary to applicant’s assertion, Ghosh et al clearly discloses “a colloidal silica binder that includes ‘substantially no sodium counterions.’”  Consequently, assertion (i) is false.  Additionally, applicant is reminded “[a] genus does not always anticipate a claim to a species within the genus. However, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named” [see Ex parte A, 17 USPQ2d 1716; note that the listing of species comprises at least a partial genus if not the whole genus].  The Board held that the comprehensiveness of the listing (a genus) did not negate the fact that the compound claimed was specifically taught.  In this case, the genus may be colloidal silica binders that contain substantially no sodium counterions, and LUDOXTM AS-40 is the species.  Therefore, the teaching of LUDOXTM AS-40 clearly anticipates a genus claim to a colloidal silica binder that contains substantially no sodium counterions.  Additionally, if a claim limitation is anticipated, it is clearly obvious.  With respect to the second assertion, (ii), Ghosh et al does not teach a washing step.  Applicant appears to assert that Ghosh et al discloses a washing step and then further asserts that the fictional washing step is contrary to the claimed invention, which precludes washing due to transitional phrase “consists essentially of.”  However, a review of Ghosh et al clearly shows that no washing is taught.  Therefore, assertion (ii) is false as well.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548. The examiner can normally be reached Monday to Friday 8 to 4:30 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772  
March 29, 2022